W5-/S
                                            ELECTRONIC RECORD


COA #       10-14-00207-CR                                          OFFENSE:     Aggravated Assault


STYLE:      David Ray Sneed v. The Stat e   of Texas                COUNTY:      Coryell

TRIAL COURT:               52nd Distric:t Court                                                       MOTION
TRIAL COURTS:              Fam 13-216 34                              FOR REHEARING IS:
TRIAL COURT JUDGE:         Hon. Trent D . Farrell                     DATE:
DISPOSITION:        AFFIRMED                                         JUDGE:




DATE:         May 7, 2015

JUSTICE:      Scoggins                   PC               S   YES

PUBLISH:                                 DNP:       YES


CLK RECORD:         8/19/2014                                 SUPPCLKRECORD:
RPT RECORD:         9/25/2015                                 SUPPRPTRECORD:
STATE BR:           3/10/2015                                 SUPP BR:
APP BR:             1/12/2015                                 PROSE BR:




                                IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                      CCA#              faMGWt&
          APPBLLANOS Petition                                             Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                      DATE:

                                                                         JUDGE:

DATE:       /Ofay (XDif                                                  SIGNED:                       PC:

JUDGE:       P.tA Ijsu^Ji**-                                             PUBLISH:                     DNP:




                    MOTION FOR REHEARING IN                              MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                                  ON

JUDGE:                                                                   JUDGE: